Citation Nr: 0928709	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  02-08 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.

(The issue of entitlement to an initial compensable 
evaluation for bilateral hearing loss is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney-at-
Law


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1953 to 
December 1954. Before and after such active duty, he had 
periods of Army Reserve service (with active duty for 
training and inactive duty training), and he retired from the 
Reserve at the end of June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that in addition to the present claim for 
service connection for a psychiatric disorder, the Veteran 
also has an active appeal for an increased evaluation for his 
service connected hearing loss.  Inasmuch as the veteran has 
a different representative for that appeal, and to comply 
with Privacy Act requirements, that appeal is the subject of 
a separate decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in June 2006 
and December 2006.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In the Veteran's VA form 9 submitted in January 2008, the 
Veteran requested a hearing before a member of the Board at 
his local RO.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  Therefore, additional action is 
required in this case to provide the Veteran a personal 
hearing.

Accordingly, this case is REMANDED for the following:

The Veteran should be scheduled for a 
travel board hearing as soon as it may be 
feasible.  He should be properly notified 
of the particulars regarding the 
scheduled hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


